Dissenting Opinion by
Mr. Justice Pomeroy :
“When, on March 21, 1971, the Court entered its order that petitioner be suspended from the exercise of his judicial duties, it was done “with reluctance”. In Re Stanley M. Greenberg, Judge, Court of Common Pleas of Philadelphia, 442 Pa. 411, 413, 280 A.2d 370 (1971) [hereinafter “In re Greenberg”]. It is with reluctance that I now feel obliged to dissent from the order which the Court today enters, vacating that of three years ago. I do so out of no desire to perpetuate or accentuate the problems or difficulties of the petitioner. In the penultimate paragraph of the opinion announcing today’s decision of the Court, the real issue before us is finally mentioned, viz., “what is in the best interest of the public and the courts?” It was exactly this issue with which we were faced in March of 1971. We then answered that the suspension order was “necessary in order to uphold respect for the rule of law and the administration of the judicial process in the courts of this Commonwealth”. Today, the Court, in its de*50sire to be scrupulously fair to a person of whose many excellent attributes there can be no doubt, veers 180 degrees to the opposite result. In doing so, I fear it overlooks where the interest of the public and of our judicial system truly lies. That interest lies in public confidence and trust in our courts and the judicial system of our Commonwealth.1 That interest can be served only by having judges on the bench whose honesty and integrity are beyond question. That interest, which must be paramount to any personal considerations, cannot be served by continuing in judicial office a person who had been convicted of a felony, the core of which is dishonest and fraudulent conduct.2
*51The majority opinions seek to justify the vacating of our former order by developments which have occurred since it was entered. In my view, those developments should properly have resulted in an order as of course removing petitioner from office. Clearly, some history not related in the opinions of the majority is necessary for an understanding of this divergence of views.
Our order of March 24, 1971 was entered after denial of post-trial motions in the federal district court, but while an appeal from petitioner’s conviction was *52pending in the United States Court of Appeals for the Third Circuit. The order was to be in effect “until the issue of his conviction . . . shall become final”. While our order did not spell out what then would happen, the recommendation of the Judicial Inquiry and Review Board,3 upon which we were acting, pointed to the obvious alternatives. “In the event said conviction is upheld,” recommended the Board, “the said Stanley M. Greenberg shall be removed from his judicial office; and in the event that the said Greenberg’s conviction is reversed and a judgment of acquittal or dismissal entered in the case, the suspension shall be removed and the said Stanley M. Greenberg shall be reinstated and restored to the office of judge of the Court of Common Pleas with such compensation as he would be entitled to by law.” As we said in our earlier opinion, “. . . the action here taken, because of the pendency of appeal, is not removal but the lesser penalty of suspension”. (Emphasis supplied.) 442 Pa. at 417.4
*53Tbe criminal case (United States of America v. Frank Alper, Stanley M. Greenberg, and Morton Feiner, No. 71-1318) was argued in the Court of Appeals for the Third Circuit on June 21, 1971, and on September 14, 1971, that court affirmed the judgment below.5 United States v. Alper et al., 449 F.2d 1223 (3d Cir. 1971). Thereafter, a petition for a writ of certiorari was filed with the Supreme Court of the United States, and on March 20, 1972, that petition was denied without dissent. 405 U.S. 988, rehearing denied, 406 U.S. 911 (1972).6
The opinion of the court of appeals is instructive. Its summary of the charges against petitioner and his co-defendants is reproduced in the margin.7 With re*54spect to the denial by the district court of Judge Green-berg’s motions for a judgment of acquittal both at the end of the government’s case and at the end of the entire case, the opinion states as follows: “Greenberg contends that he was related to Alper and the corporations only as an attorney and that the evidence relied upon by the government is as consistent with his lack of knowledge about and participation in the conspiracy as with guilt. We cannot agree. As with Alper a detailed recital of the evidence would serve no useful purpose. But it could hardly have been proper to grant Greenberg’s motion for a judgment of acquittal when the evidence showed that at times when Greenberg, a former director1a of several of Alper’s corporations, was still on their payroll he drew nine checks on his personal checking account with the Central Penn National Bank in amounts which he then knew were in excess of the account balances payable to Life Aid Corporation, and covered these checks with checks which he then *55knew were drawn by Alper on a corporate account against uncollected funds. The drawing of three of these checks is alleged as an overt act in the conspiracy count. After Greenberg resigned as a director of the Life-Aid and Magnum corporations, he continued his close business relationship with Alper. He continued to receive and accept weekly payments from Alper’s corporations and attempted to help Alper obtain investors and financing. Furthermore, during the time that Alper’s corporations were experiencing difficulties with various banks because of overdrafts, Greenberg contacted officials of these banks and interceded on Al-per’s behalf. From Greenberg’s continued close association with Alper, his direct participation in a check kite in the early stages of Alper’s manipulations, and his efforts in the later stages to reassure several bankers worried about overdrafts, the jury could reasonably conclude that he was and continued to be a conspirator with Alper in a scheme to defraud. The evidence against him, though not as overwhelming as that against Alper, who played the leading role in this drama of high finance, was clearly sufficient to withstand a motion for a judgment of acquittal and to sustain the jury’s verdict against Greenberg.”
That part of the circuit court’s opinion dealing with the denial of motions for a new trial is also illuminating. Thus, with reference to alleged error in admission of testimony concerning telephone conversations, the court of appeals said, inter alia,'. “Greenberg in his testimony denied the Brammer telephone conversation. The calls to ICaelin and Egner, however, are not disputed. Thus at most the Brammer call is cumulative of other evidence that at a critical period during which the house of cards, or rather of checks, was collapsing Greenberg was reassuring certain worried bankers. We cannot overlook the fact that we are dealing with brief and cumulative testimony in a trial of nine weeks duration *56presenting voluminous documentary and testimonial evidence. Even if the Brammer testimony should, therefore, have been stricken (or more likely additional evidence of circumstantial corroboration required) the error, if any, produced no substantial prejudice and must be disregarded. Rule 52(b), Fed. R. Crim. P.” 449 F.2d at 1229.
Today’s opinion by the Chief Justice points out that Judge Greenberg was tried with his client and so “was unable to divorce himself totally from the circumstances with which he found himself surrounded, especially in the atmosphere of a joint trial”. The opinion further observes that when the client refused on constitutional grounds to testify, “petitioner lost the only witness who could definitely establish his innocence”. This argument was also made in the court of appeals; petitioner there asserted that, in a new trial, the client, Alper, and co-defendant Feiner (the first having been convicted on all counts and the other acquitted) would be available to testify favorably to Greenberg, and that a new trial should be had for this reason. The Court of Appeals, in denying this relief, said, in part, as follows: “Assuming, however, that the limited and cumulative testimony which Alper would give would likely be helpful, Green-berg’s difficulty is that in the district court he made a tactical decision not to pursue the steps which might have made Alper’s testimony available. He made, but later abandoned, a motion for a severance. Had that motion been pursued Alper could have been tried first, and thus have been available to testify. There is no question that the choice to abandon the severance motion was a reasoned tactical decision. Where it is clear that the defendant knew of the existence of evidence and willfully failed to take steps to secure its availability he cannot urge that evidence as a ground for a new trial [citations omitted].” 449 F.2d at 1234.
*57It is difficult for me to understand Row this Court can now, in effect, disregard this decision and opinion of the Court of Appeals, and conclude that “the likelihood [is] that petitioner was convicted solely due to his client’s misdeeds”. (Opinion of the Chief Justice, page 36, supra.) This comes perilously close to impugning the fairness of petitioner’s trial and the competence of the appellate review afforded in the federal courts, and to my mind, is as improper as it is unwarranted.
The opinions of the Court, while ignoring the appellate history of the petitioner’s conviction, give detailed attention to two post-litigation developments which, as I view the issue before us, are quite irrelevant. The first was the decision of the Court of Common Pleas of Philadelphia not to impose discipline on Greenberg as a lawyer.8 While it is possible for a particular act or course of conduct to result in the same decision (i.e., disciplinary action or exoneration) whether a person is a lawyer or a judge, this is not necessarily so. A judge can and should be held to a higher standard than a lawyer. Thus, the Supreme Court of California has recently removed a judge from office, but directed, at the same time, that he be permitted to practice law in the State of California. Geiler v. Commission on Judicial Qualifications, 515 P.2d 1, 110 Cal. Rptr. 201 (1973).9 *58The parade of distinguished character witnesses for petitioner at his hearing was, indeed, impressive. With all respect, however, these persons do not constitute the larger public or the litigants whose confidence in our courts and in the probity of our judges is of paramount importance, nor can their testimonials with respect to fitness to practice law be substituted for the judgment of this Court as to fitness to be a judge.10
The other development since our order of 1971 which the majority stress is the receipt of a presidential pardon in December, 1973.11 The instant petition to va*59cate the order of suspension was filed immediately thereafter.
The opinion announcing today’s decision cites our opinion in Wolfe’s Disbarment, 288 Pa. 331, 135 A. 732 (1927), as holding that a pardon is not “a complete defense to an attorney’s disciplinary action”. This is an understatement. The Court there quoted with approval the “generally accepted rule” as stated in Corpus Juris: “Tn a proceeding to disbar an attorney on the ground that he has been convicted of a crime, the fact that he may have been restored to his rights of citizenship by pardon, by serving out his term of imprisonment, or by the payment of a fine is not, in most jurisdictions, a defense to proceedings for disbarment’: 6 C. J. 587; 2 R. C. L. 1102; Annotated Cases, 1917A, note 1226.” 288 Pa. at 336. The general rule has not changed in the intervening years. “By the great weight of authority, a pardon as to the conviction of a crime for which an attorney has been disbarred neither nullifies the disbarment nor compels the court to nullify it.” 70 A.L.R. 2d 268, 331 (1960). Thus, the Supreme Court of Ohio has held, in permanently disbarring a lawyer from the practice of law, that “a pardon will not and cannot rectify the acts which the respondent has committed or the course of conduct in which he has engaged”. Cincinnati Bar Association v. Shott, 10 Ohio St. 2d 117, 226 N.E. 2d 724, 733 (1967). In State eat rel. Attorney General v. Irby, 190 Ark. 786, 81 S.W. 2d 419 (1935), a county and probate judge was removed from his office because of conviction of embezzlement of United States monies at an earlier time when he was a *60postmaster. The defendant had received a pardon from President Hoover. Said the Supreme Court of Arkansas : “We think it self-evident that the issuance and acceptance of a pardon within its self irrevocably acknowledges a conviction of the crime pardoned and has the effect only of restoring civil rights as distinguished from political privileges.” 190 Ark. at 797, 81 S.W. 2d at 424. A pardon, by its very nature, is an act of grace, of forgiveness, by the sovereign who has imposed punishment. Commonwealth v. Cannon, 386 Pa. 62, 66, 67, 123 A.2d 675 (1956). Our order of suspension was not an act of punishment; that role belonged solely in the federal court. In Re Greenberg, 442 Pa. at 418. As this Court acknowledged in Alker Disbarment Case, 398 Pa. 188, 157 A.2d 749 (1960), in affirming a disbarment order on the careful opinion of President Judge Klein of the Orphans’ Court of Philadelphia County, not only has conviction of a crime been uniformly regarded as cause for disbarment in Pennsylvania, but “it is well settled in this State that even acquittal of the crime charged does not preclude disbarment action when deemed appropriate”. 16 D. & C. 2d 653 at 662 (1959). A pardon can be entitled to no greater weight than an acquittal.
In adopting in 1973, with minor modifications, the new Code of Judicial Conduct proposed by the American Bar Association, see 455 Pa. xxix, to replace the Canons of Judicial Ethics, the Court took a large step forward in its efforts to achieve and maintain the highest standards of judicial conduct. By its action today, well meant as it is, the Court, in my view, takes a step which I can only characterize as retrogressive. Hence, this dissent.
Mr. Justice Eagen joins in this dissenting opinion.

 As we put it iu 1971, “What we seek to do is to maiutaiu the integrity oí the office of judge to the end that that office, and through it the administration of justice, will deserve and receive the support not only of litigants and lawyers but of the public as well.” 442 Pa. at 418.
Chief Justice Jones touched on this theme in his annual State of the Judiciary Address delivered in January, 1974 to the Pennsylvania Bar Association. He noted that it is “more imperative than ever that we double our efforts to restore public confidence in the integrity of the law, in our profession and in the administration of justice .... We must create a better understanding in the public mind that lawyers and judges are ethical and are seriously concerned with achieving real justice through law.” Vol XLV Pa. Bar Quarterly 152 (March, 1974).
As Dean Hyde has said, “Our democracy cannot survive unless the people believe that the courts will do justice. We claim we have a monopoly on justice, but we don’t. People can and will take tlieir business elsewhere if they lose trust in the courts. ‘Elsewhere’ means the streets.” L. M. Hyde, Jr., “Good Judges are Made * * *”, an address to the National Conference on the Judiciary, as printed in Law Enforcement Assistance Administration, Justice in the States 172, 173 (1971). See generally A. Miller, Public Confidence in the Judiciary, Some Notes and Reflections, 35 Law and Contemporary Problems 69 (1970).


 Article Y, §18 (d) of the Pennsylvania Constitution, under which the Court took its 1971 action in suspending Judge Green-berg, provides in relevant part: “[A]ny justice or judge may be sus*51pended removed from office or otherwise disciplined Cor violation of section seventeen of this article [i.e., engaging in any activity prohibited by law or violation of any canon of legal or judicial ethics prescribed by this Court], misconduct in office, neglect of duty, failure to perform his duties, or conduct which prejudices the proper administration of justice or brings the judicial office into disrepute . . . .” (Emphasis supplied.)
The fact that petitioner is a trial judge makes the problem of public confidence especially serious. In his article, The Trial Judge — Role Analysis and Profile, Professor Harry W. Jones has observed: “Aristotle was surely right when he said that members of the public look upon the judge as ‘living justice’, that is, the personification of the legal order. For better or worse, it is the trial judge upon whom this representative responsibility falls in our society. He is the law for most people and most legal purposes. Whenever a trial judge fails in probity, energy, objectivity or patience, his failure is observable and cannot but impair public fidelity to law.” The Courts, the Public and the Law Explosion 124, 125, 126 (H. Jones, ed., 1965).
As another distinguished observer has noted, “. . . it is fair to say that the man on the street harbors a particularly low opinion of judges and lawyers, of courts and their decisions. One senses a general feeling that our courts, and more recently our trial courts in particular, lack credibility, that somehow our judicial system has failed society, that our judges are cavalier and callous, inconsistent in discharging their responsibilities.” The Functioning of the Trial Judge, address by Bernard C. Segal, Esquire, to the Pennsylvania Conference of State Trial Judges and the Judges of the United States District Courts in Pennsylvania, April 12, 1973.


 For the origin, composition and cognizance of the Judicial Inquiry and Review Board, see note 1 to our earlier opinion. In Re Greenberg, 442 Pa. 411, 413.


 When the ease was first before our Court in 1971, Judge Green-berg did not challenge this portion of the Board’s recommendations. He filed with this Court a “Petition for Modification of the Recommendation of the Judicial Inquiry and Review Board”, whereby the suspension would not be “from his office” but only from the exercise of judicial functions [to permit him to continue to perform administrative services as a judge], and whereby a grant of a new trial as well as a judgment of acquittal after reversal would result in a lifting of the suspension.
In the same petition, Judge Greenberg challenged the Board’s finding that his conviction had prejudiced the proper administration of justice and brought the judicial office into disrepute, “inasmuch as such conviction does not yet constitute a final determination regarding his guilt or innocence since there has as yet been no decision by appropriate appellate authority as to the correctness and legality of such conviction’’. (Emphasis supplied.)
*53Tiiree justices of our Court dissented from the blanket order of suspension and would instead have limited and restricted petitioner’s services “exclusively to administrative functions and voluntary settlement conferences”. One of their stated reasons was because “. . . the charges have not yet been finally adjudicated”. Opinion in Opposition to Order, filed by Mr. Justice Roberts and joined by Mr. Chief Justice Bell and Mr. Justice Barbiebi. 442 Pa. at 420, 421.


 The hearing panel consisted of Chief Judge Seitz, and Judges Gibbons and Rosenn. The opinion of the court was by Judge Gibbons.


 It was at this point that our Court should, in my opinion, have changed its suspension order to one of removal, in accordance with the Board’s recommendation.


 “The conspiracy count and the mail fraud counts all relate to a complicated check kiting scheme involving checking accounts of Alper, Greenberg, Magnum Chemical Corporation, Life Aid Corporation, Trans-Ignition Systems, Inc., Portable Oxygen Corporation and Stellar National Products, Inc. The kite allegedly was run for the purpose of obtaining money from Central Penn National Bank, Industrial Valley Bank, Philadelphia National Bank and Fidelity Philadelphia Trust Company, all of Philadelphia, and Peoples National Bank of Westmont, New Jersey, First National Bank of Stone Harbor, New Jersey, Cherry Hill National Bank, Cherry Hill, New Jersey, Delaware Valley Bank and Trust Company, Cherry Hill, New Jersey and First National City Bank of New York. Checking *54transactions alleged to have been .made in furtherance of the conspiracy began in September of 1963 and continued until June of 1965, when the kite was discovered by some of the banks.
“The corporations against whose accounts checks were drawn were all formed at the behest of Alper to carry on a sales business. Greenberg, an attorney, formed each corporation. He became a director of Magnum and of Life Aid. Several of the corporations paid Greenberg $100 per week, from which federal income taxes and Social Security taxes were withheld. These payments continued until late February 1965. One of Alper’s corporations furnished Greenberg with an automobile. Feiner was an accountant hired for the corporations by Alper in March of 1965. The co-conspirator, Hartsoek, was an officer of Peoples National Bank, and was charged by the government as being instrumental in concealing the existence of the kite from his own and other banks. Hartsoek died before the indictments were returned.” 449 F.2d at 1225, 1226.


“1a Greenberg resigned from his director’s post on June 15, 1963, following his appointment as general counsel for the Pennsylvania Securities Commission and in anticipation of his appointment as a Judge of the Common Pleas in Philadelphia.” 449 F.2d at 1227.


 Although this Court had adopted, before the hearings in this matter, new Buies of Disciplinary Enforcement, they did not become effective until September 1, 1972 (later extended to November 1, 1972), and the procedure followed was, therefore, proper as far as a lawyer was concerned. The petitioner, however, was not then entitled to practice law, as his 1971 Petition for Modification concedes. It is arguable that the sole authority to impose discipline upon petitioner as long as he retained judicial office lay in this Court upon the recommendation of The Judicial Inquiry and Beview Board. See Constitution of Pennsylvania, art. V, §18.


The California Supreme Court explained its decision: “As indicated above, before the advent of the Commission on Judicial Qualifications the bar of this state was held to a higher standard *58of conduct than the bench. This anomaly has since been rectified and the reverse is now true. We recognize that petitioner’s removal from office is required more by the high standards of judicial office than by his personal failings. Much evidence was adduced before ■ the Commission of petitioner’s diligence in the work of the law, and his unjudicial conduct cannot be said to amount to moral turpitude, dishonesty or corruption. (Cf. Bus. & Prof. Code, §6106.) We therefore further order that despite his removal from judicial office Leland W. Geiler shall if otherwise qualified be permitted to practice law in the State of California. (See Cal. Const., art. VI, §18, subd. (d).)” 110 Cal. Rptr. at 212, 515 P.2d at 12.


 In addition to the laudatory testimony at the disciplinary hearing in the court of common pleas, the majority opinion refers to a letter from the Hon. D. Donald Jamieson, President Judge of the Court of Common Pleas of Philadelphia, which speaks in complimentary terms of Judge Greenberg, particularly with regard to his performance of administrative functions, expresses belief in his innocence, and makes the recommendation that “nothing be done which would prevent our utilizing his services [in an administrative capacity in the civil side of the court]”. This letter, and several similar letters from members of the bar, were before us and were fully considered prior to our order of March, 1971. 442 Pa. at 419, 420. Similarly, the circumstance that the federal jury initially reported difficulty in reaching a verdict as to petitioner was before us in 1971.


 The warrant formally signifying that President Nixon had granted a pardon was received by petitioner in early January, 1974. The letter of transmittal to Judge Greenberg by Hon. Robert H. Bork, Acting Attorney General, states that “The President recog*59nizes that by observance of high moral standards you are worthy of the forgiveness which the pardon symbolizes”. [Letter from Marvin Comislty, Esquire, to the Chief Justice of Pennsylvania dated January 8, 1973 [sic], and filed, with its enclosures, in the office of the prothonotary of this Court.]